Citation Nr: 1428177	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for spondylolisthesis, L5, with degenerative changes (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to April 2005. 

This matter initially came before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran failed to show without good cause for a Travel Board hearing.  Therefore, no further development as to a hearing is necessary. See 38 C.F.R. § 20.704(d) (2013).

The Board remanded the matter on appeal in April 2013 and September 2013 to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's April 2013 instructions, the AMC obtained the Veteran's outstanding VA treatment records dating from September 2007 and scheduled the Veteran for a VA examination in May 2013.  The Veteran informed VA that he would be unable to attend his schedule examination because he was out of the country until December 2013.  Thereafter, the AMC readjudicated the Veteran's claim.  In September 2013, the Board found that the Veteran had good cause under 38 C.F.R. § 3.655(a) for cancelling his May 2013 VA examination and instructed the AMC to re-schedule him for another VA examination.  The record now contains the report of an April 2014 VA spine examination and the Veteran's claim was readjudicated in a May 2014 statement of the case.  The Board finds that there has been compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the Veteran's electronic files on VA paperless systems.


FINDINGS OF FACT

Throughout the entire period under appeal, the Veteran's lumbar spine disability has been manifested by no more than x-ray evidence of degenerative arthritis that results in forward flexion limited to 80 degrees and combined range of motion limited to 230 degrees, without additional functional loss due to pain on motion and with subjective complaints of constant pain and discomfort.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in October 2008 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  Notably, a May 2014 report of contact to the claims folder documents that the Veteran has not received VA treatment since June 2009.  VA has sought the Veteran's assistance in obtaining any outstanding records of pertinent private treatment, but the Veteran failed to respond.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.
 

The Veteran was afforded with VA spine examinations in September 2008 and April 2014 to evaluate the severity of his lumbar spine disability.  As noted in the Board's April 2013 remand, the September 2008 VA examination was considered inadequate with respect to range of motion findings because the VA examiner stated that he was unable to provide an opinion without resorting to mere speculation on the functional impact due to flare-ups.  However, the examination report does contain adequate information with respect to the Veteran's reported medical history and other clinical findings observed during examination.  Notably, the deficiencies found in the 2008 VA examination report were resolved by the adequate clinical findings and medical opinion recorded in the April 2014 VA examination report.  That examination report shows that the VA examiners noted a review of the claims folder, and recorded the Veteran's reported medical history and findings from clinical examination.  The examiners provided medical conclusion support by rationale.  The Board finds that the 2013 VA examination report is fully adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. Increased Ratings

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the Veteran's lumbar spine disability has been assigned a 10 percent evaluation under General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable anklyosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable anklyosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

The Veteran seeks a higher evaluation than 10 percent for his lumbar spine disability.  He contends that he suffers from constant low back pain and discomfort, and his symptomatology is more severe than reflected by the current assigned 10 percent evaluation.  The Veteran filed his claim for increased evaluation in September 2008. 

The Veteran has been afforded two VA examinations in conjunction with his lumbar spine disability claims since the beginning of this appeal period.  The record also contains the Veteran's VA treatment records as well as his lay statement regarding the severity of his lumbar spine disability.

A review of the Veteran's VA treatment records show he presented for an initial visit to establish care with VA in August 2008.  He complained of low back pain since his period of service and he reportedly took over the counter medication as needed.  Clinical evaluation at that time revealed normal extremity and neurologic examinations and good range of motion in the lumbar spine. 

The Veteran was afforded a VA spine examination in September 2008.  That examination report shows that the Veteran complained of low back pain and discomfort, stiffness and decreased range of motion in his lumbar spine, radiating pain down his legs, and occasional muscle spasms.  He reported that he had difficulty with prolonged driving and sitting.  He experienced discomfort when lying down and he had to change positions multiple times throughout a night because of low back pain.  On physical examination, the VA examiner observed that the Veteran had normal gait and posture.  There was evidence of tenderness on palpation of the lumbar spine and painful motion during range of motion testing.  The Veteran had full range of motion in his lumbar spine, and there was no evidence of additional limitation of motion after repetitive use.  The VA examiner did not provide an adequate opinion that addressed whether the Veteran had any further functional loss during flare-up of symptomatology.  On neurologic examination, the Veteran had decreased reflexes in his lower extremities, but he had normal muscle and sensory evaluations.  The VA examiner concluded that there was no evidence of radiculopathy on clinical evaluation.  X-ray film revealed findings of spondylolisthesis, L5, and degenerative changes in the lumbar spine. 

Subsequent VA treatment records dated in April 2009 and June 2009 show that the Veteran continued to complain of low back pain and discomfort that was worse in the morning.  He also complained of weakness in his legs and sciatic pain.  Clinical evaluation on both those dates continued to reveal normal extremity and neurologic examinations, and the June 2009 VA treatment record shows that the Veteran had full range of forward flexion in his lumbar spine.  The report of a June 2009 VA MRI report revealed findings of L5 spondylolysis with grade 2 spondylolisthesis involving L5 on S1 and degenerative changes of the lumbosacral disc.

In April 2014, the Veteran was afforded a VA examination to evaluate severity of his lumbar spine disability.  That examination report shows a diagnosis of spondylolisthesis with degenerative arthritis in the lumbar spine.  The Veteran complained of chronic low back pain and constant discomfort in his low back.  He reported that the low back pain was exacerbated by certain movements, such as sneezing.  He also complained of numbness and burning sensation in his feet.  The Veteran denied any bowel or bladder problems.  On physical examination, the examiner observed that the Veteran had normal posture and gait.  There was no evidence of radiating pain on movement, muscle spasms, tenderness, guarding, or weakness in the lumbar spine.  Range of motion testing revealed that the Veteran had forward flexion limited to 80 degrees and combined range of motion limited to 230 degrees, without evidence of painful motion.  There was no objective evidence of additional limitation of motion of the lumbar spine due to pain, fatigue, weakness, lack of endurance or repetitive use.  The Veteran's lumbar spine disability resulted in less movement than normal but overall minimal functional impairment.  There was no evidence of IVDS.  Neurologic evaluation revealed that the Veteran had normal muscle strength but decreased reflexes and sensation in his lower extremities.  The VA examiner noted that the findings from an EMG study revealed mild peripheral neuropathy in both lower extremities.  The VA examiner opined that the Veteran's peripheral neuropathy was not caused or aggravated by the Veteran's lumbar spine disability because the Veteran's lumbar spine disability resulted in minimal functional impairment.  The VA examiner concluded that there was no evidence of radiculopathy on clinical evaluation. 

Based on a review of the evidence of record, the Board finds that the evidence of record does not support an evaluation in excess of 10 percent for lumbar spine disability.  The Veteran's claim for a higher evaluation for lumbar spine disability is denied. 

Here, the record shows that the Veteran's lumbar spine disability is manifested by x-ray evidence of degenerative disorder with subjective complaints of pain with increased activity and objective findings revealed slightly less than full range of motion with no additional limitation following repetitive motion.  Collectively, this symptomatology supports the current assignment of a 10 percent rating for lumbar spine disability based on the criteria for degenerative arthritis with compensable loss of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, and 5237.  

Pertinently, the findings in the 2014 VA spine examinations show that the Veteran had range of motion was limited to 80 degrees on forward flexion and limited to 230 degrees on combined range of motion in the lumbar spine.  The range of motion findings do not support an evaluation in excess of 10 percent for loss of range of motion under General Rating Schedule for Spine Disabilities.  See 38 C.F.R. § 4.71a.  

Indeed, a higher rating under the General Rating Formula for Diseases of the Spine is not warranted because flexion is greater than 60 degrees and the total combined range of motion was greater than 120 degrees.  The Veteran reports he experiences constant low back pain and discomfort, but the 2014 VA examination report does not reflect any objective medical evidence of painful motion, tenderness, muscle spasms or any additional loss of function on repetition of motion.  Even when considering the Veteran's reported symptoms in conjunction with the factors discussed in DeLuca, the Board finds that the Veteran's lumbar spine disability is not severe enough as to support an award of the next higher evaluation under limitation of motion.  In this regard, the Veteran's range of motion is well beyond 60 degrees of limitation of forward flexion and 120 degrees of limitation of total thoracolumbar motion.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

There were no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.   

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  There is no evidence of any bowel or bladder problems associated with the Veteran's lumbar spine disability.  The Veteran does contend that he experiences symptoms of radiating pain down his legs as well numbness and burning sensation in his feet.  The medical evidence shows that he was diagnosed with mild peripheral neuropathy in both his lower extremities.  The 2014 VA examiner concluded that the Veteran's mild peripheral neuropathy was not caused or aggravated by his lumbar spine disability because there was no objective evidence of radiculopathy and his disability only resulted in minimal functional impairment.  There is no contrary medical evidence of record.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has neurologic involvement in his lower extremities associated with his lumbar spine disability.  As such, there is no additional separate disability rating may be assigned for the Veteran's disability.

 After a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent for lumbar spine disability is not warranted.  The evidence does not support the assignment of any separation compensable evaluation for any associated disability.  The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  Should the Veteran's disabilities picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Extra-schedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's disability present such an exceptional disability picture that the applicable schedular criteria are inadequate.  The Veteran's lumbar spine is manifested by arthritis with limitation of motion; which are symptoms specifically contemplated by the rating schedule. There is no indication of alleged or observed symptomatology of the Veteran's disabilities that is not already generally recognized through the existing rating criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In any event, the Veteran has not shown that his service-connected disability under evaluation caused him marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's disability affects his functional capacity, he has not asserted, and the evidence of record does not demonstrate, that his disability has caused marked inference with his employment.  Moreover, the Veteran's service-connected lumbar spine disability also do not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim of entitlement to a TDIU. At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of his lumbar spine disability.  Notably, the 2014 VA examination report shows that the Veteran was currently employed as a dive medical technician.  As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbar spine disability is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


